Form 10-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 [x]Annual Report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended December 31, 2007. [x]Transition Report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission file number 0-22635 RC2 Corporation (Exact name of Registrant as Specified in Its Charter) Delaware 36-4088307 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 1111 West 22nd Street, Suite 320, Oak Brook, Illinois 60523 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:630-573-7200 Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered Common Stock, Par Value $0.01 Per Share The NASDAQ Stock Market Securities registered pursuant to Section 12(g) of the Exchange Act:None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act. Yes _No X Indicate by check mark if Registrant is not required to file reports pursuant to Section 13 of 15(d) of the Exchange Act. Yes _ No X Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo_ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Exchange Act Rule 12b-2. Large accelerated filer [X] Accelerated filer [ ] Non-accelerated filer [
